491 So.2d 242 (1986)
Melvin DIERKSHIEDE
v.
McDOWELL MATERIALS CORPORATION, et al.
Civ. 5332.
Court of Civil Appeals of Alabama.
April 30, 1986.
Jackson W. Stokes, Elba, for appellant.
Wade H. Baxley of Farmer, Baxley, Ramsey Farmer & McDougle, Dothan, for appellees.
HOLMES, Judge.
The plaintiff, Melvin Dierkshiede, sued three defendants for rental alleged to be due for the lease of a disk to be used in road construction. The Circuit Court of Coffee County entered a judgment for the defendants.
The plaintiff appeals. We affirm.
Rule 28(a)(5), Alabama Rules of Appellate Procedure, requires an appellant's brief to present an argument which "shall contain the contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on...."
The plaintiff has cited no authority to this court in the one-page argument contained in his brief. We, therefore, affirm the judgment below. Henderson v. Alabama A & M University, 483 So.2d 392 (Ala.1986); Guyton v. Guyton, 469 So.2d 640 (Ala.Civ.App.1985). It is neither our duty nor our function to perform the legal research for the plaintiff. Henderson, 483 So.2d at 392; Guyton, 469 So.2d at 641.
This case is due to be affirmed.
AFFIRMED.
WRIGHT, P.J., and BRADLEY, J. concur.